State's counsel directs attention *Page 293 
to a fact shown by the record that the court adjourned on the 3rd day of October and that the statement of facts was not filed until the 13th of January, more than one hundred days after the adjournment of court. At the time of the trial, ninety days after adjournment was the limit of the time within which to file a statement of facts. See Art. 845, C. C. P.; Demarco v. State, 178 S.W. Rep. 1024; and other cases collated in Vernon's Texas Crim. Stat., Vol. 2, p. 831; also Sweeney v. State, 84 Tex.Crim. Rep.; Carpenter v. State,83 Tex. Crim. 87.
There is nothing in the bills of exception which would enable us to appraise their merits in the absence of a statement of facts. However, we find that the court gave a special instruction which covered the omission in the charge to which we have adverted in the original opinion.
The motion is granted, the reversal set aside, and the judgment of the trial court is affirmed.
Affirmed.